Citation Nr: 0813689	
Decision Date: 04/25/08    Archive Date: 05/01/08

DOCKET NO.  05-30 634	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 
30 percent for bilateral keratoconus.

2.  Entitlement to an initial evaluation in excess of 
10 percent for hiatal hernia with esophagitis and 
gastroesophageal reflux disease.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel




INTRODUCTION

The veteran served on active duty from May 1980 to September 
2001.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from the Roanoke, Virginia, Department of Veterans 
Affairs (VA) Regional Office (RO).  


FINDINGS OF FACT

1.  The veteran is medically required to wear contact lenses 
for his bilateral keratoconus.  Bilateral keratoconus is 
manifested by no worse than a corrected visual acuity of 
20/25 in the right eye and 20/25 in the left eye.

2.  Hiatal hernia with esophagitis and gastroesophageal 
reflux disease is not manifested by persistently recurrent 
epigastric distress with dysphagia, pyrosis, and 
regurgitation, accompanied by substernal or arm or shoulder 
pain, productive of considerable impairment of health.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 
30 percent for bilateral keratoconus have not been met.  38 
U.S.C.A.§§ 1155, 5107 (West 2002); 38 C.F.R. § 4.84a, 
Diagnostic Code 6035 (2007).

2.  The criteria for an initial evaluation in excess of 
10 percent for hiatal hernia with esophagitis and 
gastroesophageal reflux disease have not been met.  38 
U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321, 
4.114, Diagnostic Code 7346 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, and 5126 (West 2002 & Supp. 2007) defines VA's 
duty to notify and assist the veteran in the development of a 
claim.  VA regulations for the implementation of the VCAA 
were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a).

The notice requirements require VA to notify the veteran of 
any evidence that is necessary to substantiate the claim, as 
well as the evidence VA will attempt to obtain and which 
evidence he is responsible for providing.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The requirements apply to 
all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA 
notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Id.

Both of the veteran's claims for increased ratings are 
downstream issues from his claims for entitlement to service 
connection bilateral keratoconus and hiatal hernia.  For 
example, VA awarded service connection for these 
disabilities, and the veteran subsequently filed a notice of 
disagreement arguing he warranted higher evaluations.  In 
these types of circumstances, VA is not required to issue a 
new VCAA letter.  VAOPGCPREC 8-2003 (Dec. 2003).  Rather, the 
provisions of 38 U.S.C.A. § 7105(d) require VA to issue a 
statement of the case if the disagreement is not resolved.  
Id.  VA issued a statement of the case addressing both the 
increased-rating claims in November 2004.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  Id.  VA obtained medical 
records from Walter Reed and Bethesda Medical Center.  The 
veteran had indicated having received treatment from the 
Naval Medical Center in Quantico, Virginia.  VA attempted to 
obtain those records and was informed that there were no 
records for the veteran.  VA properly informed the veteran of 
its inability to obtain these records.  VA has provided the 
veteran with examinations in connection with his claims.  

The veteran has not identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claims that has not 
been obtained.  Hence, no further notice or assistance to the 
veteran is required to fulfill VA's duty to assist the 
veteran in the development of the claims.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Increased Ratings

The veteran contends that his disabilities are worse than the 
current 30 percent and 10 percent evaluations contemplate.  

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (2007).  Separate 
diagnostic codes identify the various disabilities.  VA has a 
duty to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

The veteran is contesting the disability evaluation that was 
assigned following the grant of bilateral keratoconus and 
hiatal hernia with esophagitis and gastroesophageal reflux 
disease.  In the case of the assignment of an initial rating 
for a disability following an initial award of service 
connection for that disability (the circumstances of the 
present appeal), separate ratings can be assigned for 
separate periods of time based on the facts found, which is 
called "staged" ratings.  Fenderson v. West, 12 Vet. App 
119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 
(2007) (applying staged ratings when assigning an increased 
rating in a manner similar to what is done at the initial 
rating stage pursuant to Fenderson).  The analysis in the 
following decision is therefore undertaken with consideration 
of the possibility that different ratings may be warranted 
for different time periods.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

A.  Bilateral keratoconus

Keratoconus is to be evaluated on impairment of corrected 
visual acuity using contact lenses.  When either unilateral 
or bilateral contact lenses are medically required for 
keratoconus, the minimum rating assigned will be 30 percent.  
38 C.F.R. § 4.84a, Diagnostic Code 6035 (2007).  As the 
veteran is medically required to use contact lenses, it was 
on this basis that the RO assigned a 30 percent disability 
evaluation.

Impairment of central visual acuity is evaluated from 
noncompensable to 100 percent pursuant to 38 C.F.R. § 4.84a, 
Diagnostic Codes 6061 to 6079 (2007).  The percentage 
evaluation will be found from Table V by intersecting the 
horizontal row appropriate for the Snellen index for one eye 
and the vertical column appropriate to the Snellen index of 
the other eye.  38 C.F.R. § 4.83a, Table V (2007).

In relevant part, the next-higher 40 percent evaluation will 
be assigned where: (1) corrected visual acuity of one eye is 
to 20/200 and 20/70 in the other eye; (2) corrected visual 
acuity of one eye is to 15/200 and 20/70 in the other eye; 
(3) corrected visual acuity in one eye is to 10/200 and 20/50 
in the other eye; (4) corrected visual acuity is to 5/200 in 
one eye and 20/50 in the other eye; or (5) blindness or 
anatomical loss of one eye and corrected vision in the other 
eye to 20/50 and 20/40, respectively, in the other eye.

38 C.F.R. § 4.84a, Diagnostic Codes 6066, 6070, 6073, 6076 
(2007).

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
a rating in excess of 30 percent.  In this regard, none of 
the medical evidence contains visual acuity readings that 
meet the standards required for an increased rating under the 
diagnostic criteria discussed above.  For example, a May 2002 
examination found corrected visual acuity of 20/20 (both 
distant and near) in the right eye and 20/20 (both distant 
and near) in the left eye.  A May 2003 VA examination report 
shows corrected visual acuity of 20/20 far and 20/20 near in 
the right eye and 20/25 far and 20/20 near in the left eye.  
An April 2004 examination found corrected visual acuity of 
20/25 distant and 20/20 near in the right eye and 20/20 (both 
distant and near) in the left eye.  A June 2007 VA 
examination report shows corrected visual acuity of 20/20 far 
and 20/20 near in the right eye and 20/25 far and 20/20 near 
in the left eye.  

The Board will resolve doubt surrounding the different 
results of the veteran's corrected visual acuity level in his 
favor.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 
54-56.  Accordingly, the Board finds that the veteran's 
service-connected keratoconus has been manifested by a 
corrected visual acuity of 20/25 in the right eye and 20/25 
in the left eye (which are the worst corrected visual acuity 
findings in the record).

Under VA regulations for central visual acuity impairment no 
more than a 10 percent rating is warranted, for keratoconus 
disabilities based on the visual acuity level identified 
above.  However, under Diagnostic Code 6035, when keratoconus 
requires contact lenses the minimum rating in 30 percent.  In 
the absence of evidence of greater vision loss, a rating in 
excess of 30 percent for bilateral keratoconus must be 
denied.

In the veteran's substantive appeal, he asserted that a 
higher rating for his bilateral keratoconus was warranted 
because his eyes have continued to change between his yearly 
eye examinations and that his visual acuity was worsening.  
However, VA regulations base the rating of keratoconus and 
other eye impairments on corrected vision acuity levels and 
not uncorrected levels.  See 38 C.F.R. § 4.75 (2007).  
Specifically, as is the case here, keratoconus is rated based 
on the correction of visual acuity levels by contact lenses 
when they are medically required.  Id.  As a result, a rating 
in excess of 30 percent for bilateral keratoconus on this 
basis must be denied.  In sum, there is no basis for a rating 
in excess of 30 percent for bilateral keratoconus.  The Board 
notes that in reaching this conclusion, the benefit of the 
doubt doctrine has been applied where appropriate.  See 38 
U.S.C.A. § 5107; Gilbert, 1 Vet. App. at 55.

The evidence does not present such an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1) (2007).  The overall disability picture with 
respect to the service-connected bilateral keratoconus does 
not show any significant impairment beyond that contemplated 
in the 30 percent rating.  Under the circumstances, the Board 
is not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

B.  Hiatal hernia with esophagitis and gastroesophageal 
reflux disease

The RO has rated the veteran's service-connected under 
Diagnostic Code 7346, which addresses hiatal hernia.  Where 
there are symptoms of persistently recurrent epigastric 
distress with dysphagia, pyrosis, and regurgitation, 
accompanied by substernal or arm or shoulder pain, productive 
of considerable impairment of health, a 30 percent disability 
evaluation is warranted.  38 C.F.R. § 4.114, Diagnostic Code 
7346.  A 10 percent disability evaluation is assigned where 
there are two or more of the symptoms listed for the 30 
percent evaluation, with less severity.  Id.

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
an evaluation in excess of 10 percent for hiatal hernia with 
esophagitis and gastroesophageal reflux disease.  
Essentially, the veteran's symptoms do not rise to the level 
contemplated by the 30 percent evaluation.  For example, a 
February 2002 medical record shows that the veteran reported 
he was feeling well.  He denied vomiting blood or any blood 
in his stool.  In April 2002, he reported intermittent 
symptoms of gastroesophageal reflux disease for several 
years.  He stated he would take Aciphex intermittently.  He 
noted occasional lower abdominal distress.  He had pain and 
itching with bowel movements.  This does not show persistent 
gastrointestinal symptoms.  In September 2002, he reported 
having "a lot of heartburn lately," although the May 2003 
VA examination report shows the veteran denied nausea, 
vomiting, and stomachache.  He also denied vomiting blood or 
passing dark-colored stools.  It was noted the veteran was 
functionally impaired when having a severe attack, which 
would last a couple of days.  The Board does not find that 
this is not indicative of persistent, recurrent epigastric 
distress or considerable impairment of health.  A December 
2003 medical record shows that the veteran reported his 
symptoms of gastroesophageal reflux disease had resolved with 
Aciphex.  The examiner stated that the gastroesophageal 
reflux disease was "well controlled."  

At the June 13, 2007, VA examination, the veteran reported 
nausea, chest pain, heartburn, pain above the stomach, 
vomiting, pain in the right arm, and constant symptoms.  
However, at a June 19, 2007, physical at the Bethesda Medical 
Center, the veteran denied any gastrointestinal symptoms.  He 
stated he had a normal appetite and would get heartburn if he 
did not take his medication faithfully.  He denied abdominal 
pain and stated there was no change in stool.  There was also 
no bright red blood per his rectum.  The examiner also 
reported the veteran denied any systemic symptoms, denied 
feeling tired or poorly, denied lethargy, and denied any 
recent weight change.  Thus, while the June 13, 2007, VA 
examination would indicate that the veteran might meet the 
criteria for the 30 percent evaluation, the lack of symptoms 
the veteran reported at the physical less than one week later 
would not establish that the service-connected was 30 percent 
disabling.  The Board has accorded more probative value to 
the lack of symptoms the veteran reported at the June 19, 
2007, physical.  The lack of symptomatology described by the 
veteran at this physical resembles those he reported in 2002 
and 2003.  While the veteran has reported increased 
symptomatology that would fall under the 30 percent 
evaluation, the Board finds that the preponderance of the 
evidence is against a finding that the veteran's has those 
systems on a persistent basis.  Additionally, the Board finds 
that the veteran's report of symptoms at the VA examination 
is exaggerated and does not find them credible.  Even though 
he reported multiple symptoms associated with his service-
connected disability, the VA examiner stated that the 
veteran's gastrointestinal condition did not cause 
malnutrition or significant anemia.  This is also evidence 
against a finding of considerable impairment of health.  See 
38 C.F.R. § 4.114, Diagnostic Code 7346.  

In sum, based on the severity of symptoms clinically 
recorded, the nature of these symptoms and the absence of 
clinical evidence of any impairment in health due to the 
gastrointestinal disorder, the Board finds that the 
preponderance of the evidence is against the claim that he 
warrants an evaluation in excess of 10 percent.  The benefit-
of-the-doubt rule is not for application.  See Gilbert, 
1 Vet. App. at 55. 

The evidence does not present such an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1).  The overall disability picture with respect to 
the service-connected hiatal hernia with esophagitis and 
gastroesophageal reflux disease does not show any significant 
impairment beyond that contemplated in the 10 percent rating.  
Under the circumstances, the Board is not required to remand 
this matter to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1).  See Bagwell, 9 Vet. App. at 338-39; 
Floyd, 9 Vet. App. at 96; Shipwash, 8 Vet. App. at 227.


ORDER

An initial evaluation in excess of 30 percent for bilateral 
keratoconus is denied.

An initial evaluation in excess of 10 percent for hiatal 
hernia with esophagitis and gastroesophageal reflux disease 
is denied.


________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


